                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JOHN P. GEARNHARDT,

                     Petitioner,
                                                   Case No. 17-cv-344-pp
        v.

UNITED STATES OF AMERICA

                     Respondent.


      ORDER SCREENING MOTION TO VACATE, CORRECT OR SET ASIDE
     SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1) AND DISMISSING AS A
                  SECOND OR SUCCESSIVE PETITION


I.      Background

        In January 2013, a grand jury returned a second superseding indictment

charging the petitioner and six co-defendants with conspiring to distribute

heroin resulting in death. United States v. John P. Gearnhardt, Case No. 12-cr-

217-WCG, Dkt. No. 86 (E.D. Wis. Jan. 15, 2013). A little over a year later, the

United States Attorney signed a superseding information charging the

petitioner and five co-defendants with conspiring to distribute heroin. Id. at

Dkt. No. 151. The petitioner waived indictment, id. at dkt. no. 161, and on

February 19, 2014—the same day the superseding information was signed—

the petitioner pleaded guilty to the charge in the superseding information, id.

at 167. Four months later, on June 10, 2014, Judge Charles N. Clevert

sentenced the petitioner to serve 114 months in custody and three years’

supervised release. Id. at 217.

                                         1

             Case 2:17-cv-00344-PP Filed 07/13/20 Page 1 of 8 Document 2
      On August 17, 2015, the petitioner filed an unopposed motion to reduce

his sentence under Amendment 782 to the sentencing guidelines. Dkt. No. 288.

Judge Clevert ordered the petitioner’s sentenced reduced to ninety-one months

imprisonment. Id. at Dkt. No. 293. Separately, the petitioner filed a motion to

vacate the June 2014 sentence. Id. at Dkt. No. 274 (opened as Civil Case 15-

cv-746, Gearnhardt v. United States). The motion to vacate alleged that the

petitioner’s attorney had provided ineffective assistance of counsel by failing to

object when Judge Clevert relied on testimony from the victim’s mother despite

the petitioner not pleading guilty to the conspiracy that resulted in the victim’s

death. Gearnhardt v. United States, Case No. 15-cv-746, Dkt. No. 1 at 6-7

(E.D. Wis. June 19, 2015). A year later, Judge Clevert granted the motion and

vacated the petitioner’s sentence after the government filed a brief conceding

that a due process violation had occurred at sentencing. Id. at Dkt. No. 18 at 4

(E.D. Wis. June 8, 2016).

      Based on the motion to vacate, Judge Clevert re-sentenced the petitioner

on September 27, 2016. Id. at Dkt. No. 331. He reduced the petitioner’s

sentence to eighty-eight months’ imprisonment followed by three years of

supervised release. Id. The clerk issued an amended judgment on October 3,

2016. Id. at Dkt. No. 332. The petitioner appealed, but the Seventh Circuit

dismissed the appeal as untimely and returned the mandate on March 7, 2017.

Id. at Dkt. No. 344.

      Two days after the mandate issued, the petitioner filed this motion to

vacate his sentence under 28 U.S.C. §2255. Gearnhardt v. United States, Case

                                        2

         Case 2:17-cv-00344-PP Filed 07/13/20 Page 2 of 8 Document 2
No. 17-cv-344, at Dkt. No. 1 (E.D. Wis. Mar. 9, 2017). The motion alleges

ineffective assistance of counsel, arguing that the petitioner directed his

attorney to file an appeal, but that the attorney failed to do so. Id. at 4. The

petitioner observes that the Seventh Circuit eventually dismissed his appeal as

being untimely. Id. The petitioner does not indicate what he wanted his lawyer

to argue on appeal.

II.   Analysis

      The first thing a court must do in a proceeding under §2255 is review—or

“screen”—the motion. Rule 4 of the Rules Governing Section 2255 proceedings

provides:

      If it plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

Rule 4(b), Rules Governing §2255 Proceedings. A petitioner seeking relief under

§2255 must allege either that the sentence violated the Constitution or laws of

the United States, that the court was without jurisdiction, that the sentence

exceeded the maximum authorized by law or that the sentence is otherwise

subject to collateral attack. 28 U.S.C. §2255(a). A person seeking relief under

§2255 must file his petition within one year of the date on which the judgment

of conviction became final, the date on which any impediment to making a

motion was removed (if the movant was prevented from filing his motion by

government action), the date on which the right the petitioner asserts was


                                         3

            Case 2:17-cv-00344-PP Filed 07/13/20 Page 3 of 8 Document 2
recognized by the Supreme Court (if it is a newly recognized right) or the date

on which the facts supporting the claim or claims could have been discovered

through the exercise of due diligence. 28 U.S.C. §2255(f). If a petitioner already

has filed on §2255 petition, he cannot file a second or successive petition

unless the Seventh Circuit certifies, under 28 U.S.C. §2244, that the motion

contains either “newly discovered evidence that, if proven and viewed in the

light of the evidence as a whole, would be sufficient to establish by clear and

convincing evidence that no reasonable factfinder would have found the

movant guilty of the offense” or “a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.”

      The petitioner timely filed this §2255 petition, by filing it two days after

the Seventh Circuit issued the mandate. This is, however, his second §2255

petition. As noted above, he filed a §2255 petition in June 2015, challenging

his sentence and alleging that his attorney was ineffective. Gearnhardt v.

United States, 15-cv-746-CNC (E.D. Wis.). The claim the petitioner raises in

this petition—that his lawyer was ineffective in failing to timely file an appeal

from the sentence Judge Clevert imposed on September 27, 2016—was not

raised in his prior petition; it couldn’t have been. This court first must

determine whether “the factual predicate for the claim could not have been

discovered previously through the exercise of due diligence” and whether “the

facts underlying the claim, if proven and viewed in light of the evidence as a

whole, would be sufficient to establish by clear and convincing evidence that,

                                         4

         Case 2:17-cv-00344-PP Filed 07/13/20 Page 4 of 8 Document 2
but for constitutional error, no reasonable factfinder would have found the

applicant guilty of the underlying offense.” If the factual predicate could have

been discovered previously with due diligence and the facts underlying the

claim would not show by clear and convincing evidence that but for a

constitution error no reasonable factfinder would have found the petitioner

guilty, the court must dismiss the petition under 28 U.S.C. §§2244(b)(2)(B) and

2255(h).

      The petitioner could not have discovered the facts relating to his

counsel’s failure to file his appeal by the time he filed his first §2255 petition.

He filed the first petition fifteen months before Judge Clevert amended his

sentence on September 27, 2016, and the amended judgment was not entered

until October 3, 2016. Dkt. Nos. 331, 332.

      But the court cannot conclude that the facts underlying the claim the

petitioner raises in this second petition would be sufficient to establish by clear

and convincing evidence that, but for a constitutional error, no reasonable

factfinder would have found him guilty of the offense of conspiring to distribute

heroin. First, the defendant admitted to committing the offense. He admitted it

when he signed the plea agreement on February 17, 2014. Dkt. No. 154 at 13.

He admitted it when he appeared before Judge Clevert on February 19, 2014

and entered his plea. Dkt. No. 167 at 1.

      Second, the petitioner’s assertions about what happened between him

and his lawyer regarding his desire to appeal the September 2016 sentence are

contradicted by the record. The petitioner says that “[d]irectly following” the

                                          5

           Case 2:17-cv-00344-PP Filed 07/13/20 Page 5 of 8 Document 2
resentencing, he “told his Attorney that he did not know if he wanted to

appeal;” he says his lawyer agreed to wait until the petitioner decided. Dkt. No.

1 at 4. The docket, however, shows that on September 28, 2016, the court

received a letter from Attorney Joel A. Mogren, indicating that he had spoken

with the defendant after the resentencing hearing and that he was informed by

the petitioner that the petitioner “did not wish to exercise his appellate rights.”

United States v. Gearnhardt, Case No. 12-cr-217, Dkt. No. 330 (E.D. Wis. Sep.

28, 2016).

      The petitioner says that within ten days of the September 27, 2016

resentencing hearing, he told his lawyer he wanted the lawyer to file a notice of

appeal, but the lawyer didn’t do so. Gearnhardt v. United States, 17-cv-344,

Dkt. No. 1 at 4. But the petitioner did not seek an extension of time to file his

notice of appeal, and the court did not receive his pro se notice of appeal until

November 29, 2016—two months after the resentencing hearing. United States

v. Gearnhardt, Case No. 12-cr-217, Dkt. No. 335 (E.D. Wis.). Under Fed. R.

App. P. 4(b)(1)(A), the defendant needed to file his notice of appeal within

fourteen days of the October 3, 20161 entry of judgment—that is, by October

17, 2016.

      Third, the petitioner does not say in his petition what issues he wanted

his attorney to raise on appeal. The court assumes, however, that he wanted

his attorney to raise the issue the petitioner identified in the docketing



The Seventh Circuit indicated that the amended judgment was entered on
1

October 4, 2016. Dkt. No. 344 at 2. This appears to have been an error.
                                         6

         Case 2:17-cv-00344-PP Filed 07/13/20 Page 6 of 8 Document 2
statement he filed with the notice of appeal. Id. at Dkt. No. 336. In the

docketing statement, the petitioner asserted that “[t]he sentence imposed after

vacatur was unreasonable as Petitioner was initially held responsible for a

death, and after setting aside same, received only a 3 month reduction.” Id. at

1. It is true that at the resentencing hearing, the defendant’s lawyer asked for a

sentence of time served (as of that date, forty-six months and nineteen days—

just shy of four years). United States v. Gearnhardt, 12-cr-217 at Dkt. No. 331,

p. 2. The government asked the court to keep the sentence at ninety-one

months. Id. Judge Clevert acknowledged the defendant’s good conduct while in

prison and agreed that the defendant likely had been deterred but concluded

that the seriousness of the crime did not warrant a sentence of time served. Id.

at 3.

        The defendant did not challenge his guilt in his attempted appeal. He

argued only that Judge Clevert should have reduced his sentence more than

three months. That argument does not establish by clear and convincing

evidence that no reasonable factfinder would have found the defendant guilty of

the underlying conspiracy.

        The court must dismiss the petition as a second or successive petition

under 28 U.S.C. §§2244(b)(2)(B)(ii) and 2255(h).

        Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

                                         7

           Case 2:17-cv-00344-PP Filed 07/13/20 Page 7 of 8 Document 2
a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the petitioner should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 484

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because reasonable jurists courts not debate that the petition

was a second or successive petition which required authorization from the

Seventh Circuit Court of Appeals.

      The court ORDERS that the petition is DISMISSED. Dkt. No. 1.

      Dated in Milwaukee, Wisconsin this 13th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

         Case 2:17-cv-00344-PP Filed 07/13/20 Page 8 of 8 Document 2
